Citation Nr: 0929614	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  09-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
injury.

2.  Entitlement to special monthly pension (SMP) based upon 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for a right 
shoulder injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran currently has the following non-service 
connected disabilities: gout of the right (60 percent) and 
left (10 percent) lower extremities, hypertension (10 
percent), hemorrhoids (10 percent), right shoulder (10 
percent), and a stomach disorder (0 percent). 

2.  The Veteran does not have a single disability ratable at 
100 percent.

3.  The Veteran is not age 65 or older.

4.  The evidence does not show that the Veteran is 
substantially confined to his dwelling and its immediate 
premises due to his service connected disabilities.

5.  The Veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

6.  The Veteran is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

7.  The Veteran's service-connected disabilities have not 
caused the Veteran to be bedridden or rendered the Veteran 
unable to independently perform daily functions of self-care 
or to protect himself from the hazards and dangers incident 
to his daily environment.


CONCLUSION OF LAW

The criteria for entitlement to SMP by reason of being 
housebound or by reason of being in need of aid and 
attendance of another person are not met.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Veteran received a VCAA letter in December 2007 
addressing his claim for service connection for a right 
shoulder disability.  This letter did not address his SMP 
claim.  The Veteran's claim for service connection for a 
right shoulder disability and SMP claim were denied in a May 
2008 rating decision.  In November 2008 the Veteran was sent 
a statement of the case (SOC).  In February 2009, the Veteran 
was sent supplemental Dingess/Hartman notice.  

The Board notes that the VCAA letters failed to specifically 
state the criteria necessary to qualify for SMP.  
Additionally, the SOC did not discuss the SMP regulations in 
the pertinent laws, regulations, and rating schedule 
provisions section.  However, both the May 2008 rating 
decision and discussion section of the SOC thoroughly review 
the requirements to receive SMP and the Veteran's 
deficiencies in meeting these requirements.

In this case, the Board finds that there is no prejudice to 
the Veteran because a reasonable person would be expected to 
understand from the notices provided, to include the notice 
letters, the rating decision, and the statement of the case, 
what information or evidence was required for a successful 
SMP claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The letters informed him of the types of evidence that could 
be submitted and the decision and statement of the case 
together provided him with notice of the criteria applicable 
to his claim and the reasons his claim was denied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA Compensation and Pension (C&P) examination 
in regard to his claim.  In determining whether the duty to 
assist requires that a VA C&P examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to SMP.  The 
Veteran does not have a disability rated as 100 percent 
disabling with an additional disability independently ratable 
as 60 percent disabling and therefore he is not rated at a 
level that would entitle him to SMP benefits based on 
housebound status.  The Veteran is not housebound due to any 
of his current disabilities as he has made it to his numerous 
doctor appointments without noted difficulty.  He is not age 
65 or older and entitled to a more lenient standard.  
Additionally there is no indication, and the Veteran makes no 
claims, that he needs regular aid and attendance, is blind or 
nearly so, or should be confined to a nursing home or 
hospital ward.  The Veteran is able to care for himself, his 
affairs, and his daily chores.  As there is no indication the 
Veteran has the necessary disabilities to be entitled to SMP, 
and the Veteran does not claim any of the necessary symptoms, 
an examination is not necessary to assess his eligibility for 
SMP.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  Additionally, the Veteran's Social 
Security Administration (SSA) documents have been associated 
with the file.  The Veteran has not indicated that he 
received any private treatment relevant to his claim for SMP.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Special Monthly Pension

Special monthly pension is payable to a person who is 
permanently bedridden or so helpless as a result of a 
service-connected disability that they are in need of the 
regular aid and attendance of another person. 38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The need for aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The appellant will be 
considered in need of aid and attendance if he is (1) blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set for in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 
3.351(c).

Criteria enumerated under 38 C.F.R. § 3.352(a) includes: the 
inability to dress or undress oneself, or to keep oneself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
oneself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or either physical or mental incapacity that requires 
care or assistance on a regular basis to protect against the 
hazards or dangers incident to the Veteran's daily 
environment.  38 C.F.R. § 3.352(a).  Also, an individual who 
is bedridden, as that term is defined by regulation, meets 
the criteria for aid and attendance.  Id.  It is not required 
that all of the above enumerated disabling conditions are 
found to exist before a favorable rating may be made.  The 
particular personal functions which the Veteran is unable to 
perform should be considered in connection with the Veteran's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Id.; Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

The criteria for determining whether a Veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
Veteran remain in bed.  The fact that a Veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

Although SMP may not be warranted for a Veteran based upon 
the need for aid and attendance, he may still be eligible for 
SMP by reason of being housebound.  Eligibility for this type 
of SMP is found where the Veteran has a disability rated as 
100 percent (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound.  38 U.S.C.A. § 
1521(e); 38 C.F.R. § 3.351(d).  This requirement is relaxed 
in cases involving Veterans over 65, however.  In those 
cases, there is no need for a single 100 percent disability; 
housebound benefits can be awarded where, in addition to age, 
the Veteran has disability rated at 60 percent or more or is 
housebound.  Hartness v. Nicholson, 20 Vet App 216, 220-2 
(2006).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

For purposes of housebound benefits, the Court held that 
being "substantially confined" to the home, means an 
inability to leave to earn an income.  Absent a regulation by 
the Secretary defining the term "substantially confined," 
the Court held that the term may conceivably be more broadly 
construed.  It found that "Congress intended to provide 
additional compensation for Veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income as opposed to an inability to leave 
the house at all."  Hartness v. Nicholson, 20 Vet. App. at 
222., cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The Veteran's non-service connected disabilities include 
gout, hypertension, and hemorrhoids.  He requests pension 
benefits based on the need for aid and attendance or being 
housebound.  

In April 2005 the Veteran was treated for pain in his right 
ankle that was aggravated by walking.  He used medication to 
manage the pain.  Upon examination, there was no indication 
the Veteran was having difficulty taking care of himself.  It 
was noted that he did not need immediate placement in a 
hospital due to an inability to care for himself.  

In May 2005, the Veteran met with a social worker because he 
had not worked for two weeks.  The Veteran requested a 
statement of convalescence from his primary care physician in 
order to receive assistance in paying his mortgage.  The 
social worker discussed this with the physician and the 
physician was not agreeable to signing a statement of 
convalescence.  The Veteran disagreed with the physician's 
opinion and stated he was not able to work while on crutches 
with a swollen foot.  The Veteran was offered a consultation 
with a vocational rehabilitation consultant but declined.   

Later in May 2005, the Veteran had surgery to remove an 
abscess on his right ankle.  There were no complications with 
the surgery and upon discharge from the hospital the Veteran 
was sent home for self care.  At discharge the Veteran was 
considered competent and able to manage his personal affairs.  
After the surgery the Veteran was treated several times for 
complaints of pain in his ankle.  He also used crutches and a 
wheel chair to get around.

In June 2005 the Veteran met with a different social worker 
and again sought a letter of convalescence to get assistance 
in paying his mortgage.  Upon request, Dr. D. agreed to 
complete a medical note so that the Veteran could secure a 
rent voucher to help pay his mortgage.  The doctor agreed 
that the Veteran could be entitled to three to four months of 
convalescence.  

In February 2006 the Veteran received an SSA examination to 
determine his eligibility for SSA disability benefits.  The 
Veteran's chief complaint during the exam was his bad right 
ankle, affected by gout.  During the exam, the examiner 
stated that the Veteran lived alone, drove, cooked, cleaned, 
did laundry, and shopped.  Additionally the examiner noted 
that the Veteran bathed himself seven times a week and 
dressed himself.  The examiner stated that the Veteran is 
unable to play sports because of his foot.  The Veteran did 
not bring a cane to the examination and was able to walk with 
a mild limp.  The Veteran stated that he can walk two blocks 
without a cane and four blocks with a cane.  The Veteran did 
not need help changing for the examination or getting on and 
off the exam table.  The examiner stated the Veteran had a 
fair prognosis and had a mild restriction for prolonged 
standing and walking.  

The Veteran was denied SSA disability benefits in February 
2006.  In rendering the decision, the SSA Administrative Law 
Judge (ALJ) stated that the Veteran's condition is not severe 
enough to keep him from working.  The ALJ went on to state 
that while the Veteran may not be capable of performing the 
work in the manner he did in the past, he was capable of 
performing the job as it is generally performed.  

In light of the evidence, the Veteran is not entitled to SMP.  
The Veteran has not demonstrated that he is so helpless as to 
need aid and attendance.  He is able to take care of himself 
and his personal affairs.  He is not blind or nearly so blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less.  Additionally, there is no indication the 
Veteran lives in a nursing home or is confined to a ward of a 
hospital.  In his SSA examination, the Veteran specifically 
stated he bathed and dressed himself.  There is no indication 
that he has prosthetics that need frequent adjustments he is 
unable to make himself.  The SSA examiner stated that the 
Veteran had only a mild restriction for prolonged standing 
and walking, and did not state he had any other significant 
disabilities.  There is no indication he has difficulty 
feeding himself, attending to the wants of nature, or either 
a physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to his daily environment.  While the 
Veteran has some demonstrated difficulty walking, he is able 
to do so, often unassisted, or at most with the help of a 
cane.  It appears from his medical records he only needed 
crutches or a wheel chair immediately following surgery.  

The Veteran is not bedridden.  He has attended numerous 
doctor appointments without the assistance of another person 
and walking without the use of a cane.  Dr. D. signed a 
letter of convalescence for the Veteran, but the Veteran's 
primary care physician was unwilling to do so, and it appears 
from the record that this letter was written so that the 
Veteran could receive housing benefits.  This letter was only 
valid for three or four months, according to the records, 
however, which indicates that Dr. D. did not believe the 
condition to be permanent, as is necessary to receive SMP.  
The Veteran does not have a disability ratable as 100 percent 
disabling coupled with an additional disability ratable as 60 
percent disabling.  As he is not age 65, the Veteran is not 
entitled to a relaxed standard to establish housebound 
status.  

There is no indication that the Veteran is unable to earn a 
living.  While he states he can no longer complete his duties 
as a truck driver, the SSA ALJ specifically stated that the 
Veteran could complete this job as it is usually completed.  
Because the Veteran is not in need of regular aid and 
attendance and is not housebound, he is not entitled to SMP 
and his claim is denied.


ORDER

Entitlement to SMP is denied.


REMAND

The Veteran seeks entitlement to service connection for a 
right shoulder injury.  The Veteran contends that he has a 
current shoulder disability and that it is related to his 
active service.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the U.S. Court of Appeals 
for Veterans Claims held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  

In the Veteran's claim for service connection for a right 
shoulder injury, he claims that he injured his shoulder while 
delivering newspapers on a Navy ship.  He said there were 
rough seas that caused him to run into an airplane, injuring 
his shoulder.  In his claim he also states that shortly after 
service he sought treatment at the Syracuse VA medical center 
and was seen in the late 1980s at the Charleston VA medical 
center.  He states he was also seen by a private physician 
for pain while he was a truck driver.  None of these files 
are currently associated with the claims folder.  
Additionally, the claims folder contains no VA treatment 
records dated after December 2005.  Attempts should be made 
to obtain and associate with the claims folder any records of 
the Veteran's treatment at the Syracuse and Charleston VA 
medical centers, and recent treatment records from any 
applicable VA medical center, and any outstanding private 
records should be sought and associated with the claims 
folder providing that the appropriate authorization forms are 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records 
pertaining to the Veteran dated since 
December 2005.

2.  Request all treatment records from the 
Syracuse and Charleston VA medical 
centers.  Request the Veteran provide the 
approximate dates of treatment at these 
centers and any other necessary details.

3.  Request that the Veteran identify the 
names, addresses, and approximate dates of 
treatment for the private treatment he 
sought while a truck driver provided that 
the Veteran supplies the necessary 
information to obtain those records and 
any required authorization.

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


